DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a/the clamping means” in claims 1, 2, and 8, “a damping means” in claim 6, and “the fixing means” in claim 10.  
5.	Specifically, the limitation “a/the clamping means” in claims 1, 2, and 8 invokes 35 U.S.C. 112(f) since,
it uses the term “means” for performing the claimed function of clamping,
this term is modified by the functional language “clamping”, which expresses the intended use of the “means”, thereby setting forth the “means” in terms of the function it performs rather than the specific structure, material, or acts that perform the function, and
this term is not modified by sufficient structure, material, or acts for achieving the specified function within the claims, since the remaining language of claim 1 presents only that the “clamping means” is fixed to the fixing rod from an outer face of the outer drum.  This subject matter alone does not provide sufficient structure, material, or acts for achieving clamping as claimed, since, while it is known that clamping means are attached to the fixing rod, it remains unclear by what structure or configuration clamping is achieved.
Similarly, the limitation “a damping means” in claim 6, invokes 35 U.S.C. 112(f) since,
it uses the term “means” for performing the claimed function of damping,
this term is modified by the functional language “damping” and “configured to be inserted into a recess formed between the bases of two adjacent blades”, both of which expresses the intended use of the “means”, thereby setting forth the “means” in terms of the function it performs rather than the specific structure, material, or acts that perform the function, and
this term is not modified by sufficient structure, material, or acts for achieving the specified function within the claims, since the remaining language of claim 6 presents only functional language as described above.  
Finally, the limitation “the fixing means” in claim 10 invokes 35 U.S.C. 112(f) since,
it uses the term “means” for performing the claimed function of damping,
this term is modified by the functional language “fixing”, which expresses the intended use of the “means”, thereby setting forth the “means” in terms of the function it performs rather than the specific structure, material, or acts that perform the function, and
this term is not modified by sufficient structure, material, or acts for achieving the specified function within the claims, since the remaining language of claim 10 presents only limitations regarding surrounding features to “the fixing means” and does not describe the structure, material, or acts performed by “the fixing means.”  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specifically, the limitation “a/the clamping means” in claim 1, 2, and 8 is interpreted to cover a nut, such as nut 100 of the Applicant’s specification, which appears to perform the clamping function claimed (see [0071] of the specification), and equivalents thereof.
Specifically, the limitation “a damping means” in claim 6 is interpreted to cover a piece of bent or stamped sheet metal or a 3D printed part, both of which being described in the specification for performing the claimed function (see [0027]), and equivalents thereof.
Specifically, the limitation “a fixing means” in claim 10 is also found in the specification ([0031]), but appears to refer to the same structure as the “clamping means” described above.  Therefore, the limitation “a fixing means” in claim 10 is interpreted to cover a nut, such as nut 100 of the Applicant’s specification, which appears to perform the clamping function claimed (see [0071] of the specification), and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the limitation “the set ring extends … on at least one third of the length of the fixing rod, preferably at least half of said length” in lines 1-5 renders the claim indefinite, since due to the use of the term “preferably”, it is unclear whether the subsequent limitation “at least half of said length” is required within the scope of the claim or, whether a set ring extending along only one third of the length of the fixing rod is within the scope of the claim.  For examination purposes, the former interpretation is presented.  Claims 3-6 are also rendered indefinite due to their dependence upon claim 2.
In claim 6, the limitation “between the bases of two adjacent blades” lacks antecedent basis, thereby rendering the claim indefinite.  Specifically, it is unclear what blades are being referenced by the cited limitation, since the only blade structures which have antecedent basis in the claims are “an inner movable blading having at least one inner movable blade” in claim 1, ln 4-5, and “an outer movable blading having at least one outer movable blade” in claim 1, ln 11-12.  Since the cited limitation does not refer to the two adjacent blades as either of an inner or outer movable blading/blade, it is unclear what blade structure(s) is/are being referenced, rendering the scope of the claim unclear.  For examination purposes, it is presented that the “bases of two adjacent blades” refers to the base structures of two circumferentially adjacent outer movable blading structures, as appears to be consistent with the specification and drawings (Fig. 9 and [0026-0027]).  
Claim 10 recites the limitation "the fixing means" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Based on [0031] of the specification, it appears that “the fixing means” is intended to refer to the same structure as “the clamping means” of claims 1 and 8, which has antecedent basis in claims 1 and 8.  Therefore, for examination purposes, it is presented that “the fixing means” is intended to refer to “the clamping means” of claim 8.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ciokajlo (U.S. Pat. No. 5,307,622) in view of Armstrong (U.S. Pat. Pub. No. 2013/0336794 A1).
Regarding claim 1, Ciokajlo discloses a counter-rotating turbine (34) of a turbomachine (10) (see Fig. 1 and Col. 2, ln 37 – Col. 3, ln 9), extending about an axis (16) and comprising: an inner rotor (assembly of inner drum 42 and inner movable blading 44) configured to rotate about the axis of rotation (see Fig. 2 and Col. 2, ln 55 – Col. 3, ln 9), and comprising an inner drum (42) on which is fixed an inner movable blading (44) having at least one inner movable blade extending radially outwardly (see Fig. 2 and Col. 2, ln 55 – Col. 3, ln 9), an outer rotor (assembly of outer drum 38 and outer movable blading 40) configured to rotate about the axis of rotation in a direction opposite to the inner rotor (Col. 2, ln 55 – Col. 3, ln 9), and comprising an outer drum (38) on which is fixed an outer movable blading (40) having at least one outer movable blade (40a) extending radially inwardly (see Fig. 2-5 and Col. 2, ln 55 – Col. 3, ln 9), the outer movable blading comprising at least one fixing rod (shaft of bolt 74) extending through an orifice of the outer drum (see Fig. 4-5 and Col. 6, ln 8-17; here the shaft of bolt 74 may be considered as part of the outer movable blading when attached to the outer movable blade 4a, and in this configuration it is visually apparent from Fig. 4-5 that the bolt extends through an orifice of the outer drum 38), the outer movable blading being fixed to the outer drum via a clamping means (bolt head, see Fig. 4) fixed to the fixing rod from an outer face of the outer drum (see Fig. 4).  Here, while the head of the bolt 74, which is integrally fixed to the fixing rod (shaft of bolt 74) is not the same structure as a nut attached at a threaded end of a bolt, one of ordinary skill in the art would have recognized that it is a functionally equivalent clamping means to a nut attached at a threaded end of a bolt, since the head of the bolt performs the same clamping function as a nut provided in the same location, and, as such, one of ordinary skill in the art would recognize that the orientation of the bolt may be interchangeably flipped such that the threaded end of the bolt extends into the outer moveable blading (as in Ciokajlo) rather than out from the outer moveable blading (as in the specification).  In either orientation, the nut or bolt head both perform the claimed function of clamping down on the outer drum in a substantially identical manner.  Further, within Ciokajlo, the fixing rod and clamping means described cooperate with a connection between hooked flange portions of the base (72a) of the outer moveable blading and hook-shaped flange portions of the inner surface of the outer drum to connect the outer movable blading to the outer drum, as is visually apparent in Fig. 4.  Ciokajlo also teaches, however, that conventional support arrangements within the turbomachine art may alternatively be used for attaching the outer movable blading to the outer drum (Col. 6, ln 13-17).
Ciokajlo fails to teach a set ring being disposed around the fixing rod in the orifice of the outer drum.
Armstrong exhibits a support arrangement for attaching a turbomachine blade (stator vane (16)) to an outer drum (14) (see Fig. 1-4 and [0032-0036]).  Armstrong teaches that the blade may be formed to comprise a fixing rod (tenon 22) extending through an orifice (34) of the outer drum (see Fig. 3 and [0032-0033]), the blade being fixed to the outer drum via a clamping means (threaded tenon bolt 52, see Fig. 3 and [0033]) fixed to the fixing rod from an outer face of the outer drum (see Fig. 3 and [0033-0035]).  Here, while the threaded tenon bolt 52 of Armstrong is not the same structure as a nut attached at a threaded end of a bolt, one of ordinary skill in the art would have recognized that it is a functionally equivalent clamping means to a nut attached at a threaded end of a bolt, since the threaded tenon bolt in Armstrong, which extends into the fixing shaft from the outer side, performs the same clamping function as a nut would if the configuration were reversed and the tenon comprised a threaded shaft extending outward from the blade.  As such, one of ordinary skill in the art would recognize that the orientation of the bolt shaft and clamping means may be interchangeably flipped such that the threaded end of the bolt extends into the outer moveable blading (as in Armstrong) rather than out from the outer moveable blading (as in the specification).  In either orientation, the nut or threaded tenon bolt both perform the claimed function of clamping down on the outer drum in a substantially identical manner.  Armstrong also teaches that a set ring (bushing 40) may be disposed around the fixing rod in the orifice of the outer drum (see Fig. 3 and [0033]).  Armstrong teaches that this configuration allows for additional strengthening measures, such as welding the clamping means to the set ring ([0036], ln 7-10) or providing a coating on the fixing shaft in order to provide an interference fit between the fixing shaft and the set ring ([0004], ln 5-11), thereby improving the strength of the connection ([0036], ln 7-10).
Because both Ciokajlo and Armstrong describe turbomachine blades attached to an outer drum structure, and since Ciokajlo teaches that alternative support configurations may be used to attach the outer movable blades to the outer drum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reconfigure the connection between the outer movable blades and outer drum of Ciokajlo according to the configuration taught by Armstrong, replacing the fixing rod, clamping means, and hooked connections of Ciokajlo with a fixing rod and clamping means, and set ring of the configuration taught by Armstrong, such that the fixing rod of Armstrong extends radially outward from the blade base of Ciokajlo extending through the orifice of the outer drum of Ciokajlo and engaging with a set ring and clamping means as taught by Armstrong.  This reconfiguration would allow for additional strengthening measures, such as welding the clamping means to the set ring or providing a coating on the fixing shaft in order to provide an interference fit between the fixing shaft and the set ring, as described by Armstrong ([0036], ln 7-10 and [0004], ln 5-11), which improve the strength of the connection.  As such, Ciokajlo as modified by Armstrong comprises the claimed set ring. 
Regarding claim 2, the proposed combination further discloses the claimed configuration, since in the configuration of Armstrong, the set ring extends along the fixing rod inside the orifice of the outer drum, between a base (24) of the outer movable blading and the clamping means (threaded tenon bolt 52), on at least half of said length (see Fig. 3-4 and [0033] of Armstrong), and since the fixing rod and clamping means of Ciokajlo are reconfigured according to the configuration of Armstrong in the above modification, with the fixing rod of Armstrong extending radially from the base (72a) of Ciokajlo, and with the set ring of Armstrong extending along the fixing rod inside the orifice of the outer drum, between the base (72a) of the outer movable blading and the clamping means in the same manner taught by Armstrong.
Regarding claim 7, Ciokajlo as modified by Armstrong above further discloses a turbomachine (10) comprising the counter-rotating turbine of claim 1 (see in re claim 1).
Regarding claim 8, the proposed combination further discloses the claimed method for assembling an outer movable blading of a counter-rotating turbine according to claim 1, since Armstrong further teaches, as the manner in which the configuration of Armstrong is realized, the insertion of the fixing rod of the outer movable blading in the orifice of the outer drum of the outer rotor of the turbine ([0035], ln 9-12), insertion of the set ring around the fixing rod and in the orifice ([0035], ln 1-12), and fixing of the outer movable blading to the outer drum via a clamping means fixed to the fixing rod from an outer face of the outer drum ([0036], ln 4-10), and since the outer movable blading of Ciokajlo is reconfigured to be attached to the outer drum according to the configuration taught by Armstrong in the above modification (see in re claim 1).
Regarding claim 10, the proposed combination further discloses the claimed method step, since Armstrong further teaches, as the manner in which the configuration of Armstrong is realized, that prior to the step of fixing the fixing means on the fixing rod, a sealing washer (42) is installed so as to be interposed between the set ring and the fixing means (see Fig. 3 and [0035]).  
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ciokajlo as modified by Armstrong according to claim 2, and in further view of Stangeland (U.S. Pat. No. 6,371,727 B1).
Regarding claim 6, Ciokajlo as modified by Armstrong according to claim 2 discloses the counter-rotating turbine according to claim 2.  Ciokajlo further discloses that the outer movable blading is formed as multiple segments comprising multiple blades, each segment having a base (shroud 72a) at the radially outer end of the blade (see Fig. 4 and Col. 5, ln 58-61). 
Ciokajlo fails to teach a damping means configured to be inserted into a recess formed between the bases of two adjacent blades.
Stangeland exhibits a turbine (10) of a turbomachine, comprising movable blades (24), each blade comprising a radially outer base (30) (see Fig. 1-2 and Col. 3, ln 4-13).  Stangeland teaches that a damping means (metal strip dampers 16) may be inserted into a recess (recess formed by damper apertures 34) formed between the bases of two adjacent blades (see Fig. 2-6 and Col. 3, ln 14-65; here a recess is formed by each pair of adjacent damper apertures 34, which are formed opposite each other in the side surfaces of adjacent blade bases) in order to control both blade and rotor (disk) vibration in the gas turbine engine, as is common practice in the art (Col. 1, ln 25-35).
Because both Ciokajlo and Stangeland describe turbines for gas turbine engines, and since the only outer movable blades in Ciokajlo which are adjacent to each other and are not mounted on the same base (i.e. are movable relative to one another) are the located at the adjacent respective ends of a pair of adjacent blade segments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer movable blade segments of the counter-rotating turbine of Ciokajlo to include a damping means configured to be inserted into a recess formed between the bases of the two adjacent outer movable blades located at the adjacent respective ends of each pair of adjacent blade segments, in the same manner taught by Stangeland for individual blade, since this technique is a common practice in the art for controlling both blade and rotor vibration in the gas turbine engine, as described by Stangeland (Col. 1, ln 25-35).

Allowable Subject Matter
Claim(s) 3-5, and 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon suitable clarification of the limitations of present claim 2, upon which these claims currently depend, in order to remedy the rejection of claim 2 under 35 U.S.C. 112(b) presented above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the claim as a whole, in conjunction with the language of claims 1 and 2 upon which it depends, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
The prior art relied upon in this office action represents the closest art to the claimed invention as found by the Examiner.  While Ciokajlo as modified by Anderson exhibits the claimed configuration of claims 1 and 2, both references fail to teach or suggest the claimed sealing ring comprising an anti-rotation stud and both references also fail to teach or disclose a corresponding notch formed as part of the outer movable blading. Boyd (U.S. Pat. No. 2,654,566) exhibits the concept of a sealing ring (casing portion 10) fixed to the outer drum (18) and comprising an anti-rotation stud (28) to cooperate with a notch (28) formed in a railing member (26) of the base of a turbine blade (19) (see Fig. 2-3 and Col. 2, ln 24 – Col. 3, ln 16).  Aoki (U.S. Pat. Pub. No. 2015/0226075 A1) also exhibits a similar concept, having a seal ring portion (hook-shaped annular flanges forming shroud support groove 2d) of the outer drum which comprises an anti-rotation stud (9) that cooperates with a notch (7e) formed within a hook-shaped rail (7d) on the base (7) of a turbine blade segment (12) comprising multiple blades (see Fig. 2 and [0031-0035]).  Neither of these references, however, are combinable with Ciokajlo as modified with Anderson, since in order for the outer movable blading of Ciokajlo to be compatible with the attachment configuration taught by Anderson, the rail (hook-shaped flange portions) of the base (72a) must be removed or else must not engage with the outer hub in the manner exhibited either by Ciokajlo or these two references, since such engagement interferes with the installation of the outer movable blading according to the configuration of Anderson.  Further, the outer moveable blading of Ciokajlo, which is embodied as blade segments comprising multiple blades attached to a single base (72a) as described above in re claim 1), is attached at a radially inner end to the inner drum via interlocking flanges (40b and 68b) and a pinned connection (see Fig. 4 and Col. 5, ln 25-37).  It is clear from the figures and from Col. 5, ln 25-37 that such a connection already prevents the outer movable blading from rotating both circumferentially (about the axial axis of the turbine) relative to the outer/inner drums and transversely (about the radial axis) relative to the incoming flow.  Therefore, the addition of another anti-rotation feature, which would likely inhibit the attachment of the outer movable blading to the outer drum, would not have been obvious to one of ordinary skill in the art.  To the Examiner’s best knowledge, no reference in the relevant fields of prior art (turbomachine blade attachment) discloses all of the limitations of claim 3, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 3 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 3 and all dependent claims is patentably distinct over prior art.
Regarding claim 9, the claim as a whole, in conjunction with the language of claims 1 and 8 upon which it depends, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
The prior art relied upon in this office action represents the closest art to the claimed invention as found by the Examiner.  While Ciokajlo as modified by Anderson exhibits the claimed configuration of claims 1 and 8, both references fail to teach or suggest the claimed sealing ring comprising an anti-rotation stud and both references also fail to teach or disclose a corresponding notch formed as part of the outer movable blading. Boyd (U.S. Pat. No. 2,654,566) exhibits the concept of a sealing ring (casing portion 10) fixed to the outer drum (18) and comprising an anti-rotation stud (28) to cooperate with a notch (28) formed in a railing member (26) of the base of a turbine blade (19) (see Fig. 2-3 and Col. 2, ln 24 – Col. 3, ln 16).  Aoki (U.S. Pat. Pub. No. 2015/0226075 A1) also exhibits a similar concept, having a seal ring portion (hook-shaped annular flanges forming shroud support groove 2d) of the outer drum which comprises an anti-rotation stud (9) that cooperates with a notch (7e) formed within a hook-shaped rail (7d) on the base (7) of a turbine blade segment (12) comprising multiple blades (see Fig. 2 and [0031-0035]).  Neither of these references, however, are combinable with Ciokajlo as modified with Anderson, since in order for the outer movable blading of Ciokajlo to be compatible with the attachment configuration taught by Anderson, the rail (hook-shaped flange portions) of the base (72a) must be removed or else must not engage with the outer hub in the manner exhibited either by Ciokajlo or these two references, since such engagement interferes with the installation of the outer movable blading according to the configuration of Anderson.  Further, the outer moveable blading of Ciokajlo, which is embodied as blade segments comprising multiple blades attached to a single base (72a) as described above in re claim 1), is attached at a radially inner end to the inner drum via interlocking flanges (40b and 68b) and a pinned connection (see Fig. 4 and Col. 5, ln 25-37).  It is clear from the figures and from Col. 5, ln 25-37 that such a connection already prevents the outer movable blading from rotating both circumferentially (about the axial axis of the turbine) relative to the outer/inner drums and transversely (about the radial axis) relative to the incoming flow.  Therefore, the addition of another anti-rotation feature, which would likely inhibit the attachment of the outer movable blading to the outer drum, would not have been obvious to one of ordinary skill in the art.  To the Examiner’s best knowledge, no reference in the relevant fields of prior art (turbomachine blade attachment) discloses all of the limitations of claim 9, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 9 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 9 is patentably distinct over prior art.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes 
Simonsen (U.S. Pat. No. 2,755,064), relevant to at least claim 4, which discloses a turbomachine comprising a stator blade positioning configuration, wherein a stator blade (20) is attached via a fixing rod (40) to the outer casing (22), and wherein a junction strip (36) comprising orifices (38) coaxial with the orifices (28) of the outer casing is interposed between the inner face (24) of the outer casing and the stator blade (see Fig. 1-4 and Col. 3, ln 14-58) in order to cooperate with the shape of the base of the stator blade in order to position the blade on the outer casing during attachment (Col. 3, ln 41-58). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745